Citation Nr: 0302189	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  00-03 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD), from 
the initial grant of service connection.  



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from May 1968 to November 
1969.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal, in part, from March 1998 decision 
by the RO which granted service connection for PTSD, and 
assigned a 50 percent evaluation, effective from February 
1998.  (A subsequent rating action in August 1998 assigned a 
100 percent rating under the provisions of 38 C.F.R. § 4.29 
for hospitalization from February 26, 1998, then reduced the 
evaluation to a 50 percent schedular rating, effective from 
April 1, 1998.)  The Board remanded the appeal to the RO for 
additional development in March 2001.  

The veteran has maintained that he is 70 percent disabled due 
to PTSD.  In light of the favorable decision on the veteran's 
claim for an increased rating, this decision will be limited 
strictly to that issue.


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  The veteran is requesting a 70 percent, and no greater, 
evaluation for service-connected PTSD.  


CONCLUSION OF LAW

The criteria for an increased evaluation to 70 percent, and 
no higher, for service-connected PTSD, from the initial grant 
of service connection have been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 and 
Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Part 4, 
including Diagnostic Code 9411 (2002).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
was signed into law.  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The Board finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal at this time, and that all 
notification and development actions needed to render a fair 
decision on the claim on appeal has been accomplished.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Upon 
careful review of the claims folder, the Board finds that all 
required notice and development action specified in this new 
statute and implementing regulations have been complied with.  
The veteran was informed of what evidence he was expected to 
provide VA and of the type of evidence needed to establish 
entitlement.  In the October 1999 statement of the case (SOC) 
and supplemental statement of the case (SSOC) dated in 
November 2002, the veteran was informed of what evidence had 
been received and of the criteria required for the assignment 
of increased evaluation in excess of 50 for PTSD under VA 
rating schedule.  The veteran also underwent several VA 
examinations.  All pertinent medical records from sources 
identified by the veteran have been obtained and associated 
with the claims file.  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Thus, the VA has met its duty to assist 
under the VCAA.  See 38 U.S.C.A. § 5103A(a)(2).  

Increased Ratings - In General

The issue of the rating to be assigned the veteran's PTSD 
arises from an original claim for compensation benefits.  As 
held in AB v. Brown, 6 Vet. App. 35, 38, where the claim 
arises from an original rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation.  At the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found-a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2002).  

Factual Background

A rating action in March 1998, granted the veteran service 
connection for post-traumatic stress disorder (PTSD).  This 
award was based on the veteran's service personnel records 
which indicated that he served in the Republic of Viet Nam.  
His military occupational specialty (MOS) was machine gunner.  
Among the awards he received was a combat action ribbon, 
indicative of combat exposure.

VA hospitalization in February 1998 included treatment for 
alcohol dependence and PTSD.  

The veteran underwent VA psychiatric examinations in February 
and March 1998.  When examined by VA in February 1998, he was 
casually dressed and adequately groomed, and his behavior was 
within normal limits.  He reported intrusive thoughts and 
recollections of combat related memories, anger, social 
isolation, and depression.  He had a history of alcohol abuse 
and reportedly last used alcohol about two weeks earlier.  On 
mental status examination, his speech was relevant, coherent, 
and goal directed.  He was cooperative throughout the 
interview.  His mood was mildly anxious.  He reported that 
anger and depression were problematic.  He denied any 
auditory or visual hallucinations.  There was no evidence of 
confusion or delusions, and no strange or bizarre thoughts 
were expressed.  He was well oriented and his remote memory 
was grossly intact.  The veteran denied any current suicidal 
or homicidal ideations.  The diagnoses included PTSD, 
chronic, and alcohol dependence.  

On VA psychiatric examination in March 1998, the veteran 
described some of his combat experiences and the recurring 
symptoms that he suffered with.  On mental status 
examination, he was casually dressed and fully oriented.  
Long-term memory was intact, but short-term memory was not.  
Speech was not pressured, and affect was appropriate.  There 
was no evidence of any thought disorder, and behavior was 
appropriate.  The veteran exhibited symptoms of depression, 
including hopelessness and feeling lost, and said that he 
felt like he had lost control.  He reported that he had been 
unable to make payments on his mobile home and lost it.  He 
was homeless and temporarily staying with a friend.  The 
diagnoses included PTSD, chronic delayed, dysthymic disorder, 
and alcohol dependence, in remission.  The Global Assessment 
of Functioning Scale (GAF) score was 38 for the present.  

Based on the above, the RO assigned a 50 percent evaluation, 
effective from February 26, 1998, the date of receipt of the 
veteran's original claim.  (A subsequent rating action in 
August 1998 assigned a 100 percent rating under 38 C.F.R. 
§ 4.29 for hospitalization from February 26, 1998, then 
reduced the evaluation to a 50 percent schedular rating, 
effective from April 1, 1998.)  The veteran disagreed with 
the evaluation assigned giving rise to this appeal.  

The veteran was readmitted to a VA substance abuse/PTSD dual 
program in February 1998.  He participated in individual and 
group therapy and had a positive response during his 
shortened stay.  He transferred to the PTSD clinic after one 
week in the substance abuse clinic.  He described his PTSD 
symptoms to include frequent intrusive memories, avoidance, 
and detachment, sleep disturbance, irritability and anger, 
anxiety, and depression.  He focused primarily on current 
problems and became tearful when describing the recent (one 
year ago) suicide of his girlfriend.  He completed the four-
week inpatient PTSD program and participated actively and 
appropriately in both individual and group therapy, with most 
of his focus on current problems.  The discharge diagnoses 
were PTSD and alcohol dependence, continuous.  The GAF score 
for the present was 45, and for the past year was 50.  

Medical reports associated with the claims file in May 1999 
show that the veteran attended VA outpatient and PTSD group 
therapy from March to June 1998.  He participated fully and 
provided positive feedback to others in the program.  He 
showed slow gradual improvement in maturity and affective 
control.  His affect was generally neutral to positive and 
his symptoms were stable (moderate to severe), though anxiety 
and anger remained a problem.  

When examined by VA in August 1999, the veteran reported 
difficulty sleeping with nightmares three to four times a 
week.  He had intrusive memories of Vietnam and had few 
friends.  He reported extreme difficulty getting along with 
other people, including his family.  He had excessive startle 
response and was hyper-vigilant.  The veteran had extreme 
difficulty concentrating and had difficulty with anger.  He 
had avoidance behavior and markedly diminished interest or 
participation in significant activities.  The veteran 
reported that his PTSD symptoms took an extreme turn about 
two years ago when his girlfriend committed suicide.  He had 
suicidal thought then, but denied any past attempts.  

On mental status examination, the veteran was neatly dressed 
and made occasional eye contact.  He was alert and well 
oriented.  His mood was depressed and his affect was 
noticeably tense and anxious, although he was very pleasant 
and cooperative throughout the interview.  His thought 
processes were goal directed and he denied any recent 
suicidal ideations.  The veteran denied any auditory or 
visual hallucinations, and his insight and judgment were 
adequate.  The diagnosis was PTSD.  On Axis VI, the psycho-
stressors were extreme financial difficulties from 
unemployability do to his PTSD.  The GAF score was 42.  

In March 2001, the Board remanded the appeal to the RO for 
additional development, to include obtaining another VA 
psychiatric examination.  

On VA examination in October 2001, the veteran reported the 
same symptoms as on the earlier examinations.  The veteran 
reported nightmares about twice a week and flashbacks.  He 
attempted outpatient therapy after his in-patient treatment 
in 1998, but said that he didn't fit in and stopped 
attending.  He was not in regular psychiatric treatment at 
the present time.  He worked for the same company for 23 
years until he quit in 1996, due to problems with his 
supervisor and the suicide of his girlfriend.  He was 
currently working part-time two to three nights a week for 
the past three months.  

On mental status examination, the veteran looked his stated 
age and was casually dressed.  His speech was relevant and 
coherent.  He denied any hallucinations and no frank 
persecutions were elicited.  His affect was rather 
constricted, and he became depressed when talking about the 
war.  He was well oriented and his memory was generally 
intact.  His insight and judgment were fair.  The impression 
was PTSD.  The GAF score was 50.  The examiner commented that 
the GAF score reflected the veteran's inability to hold a job 
full-time, but that it did not prevent him from doing some 
kind of work.  His social adaptability was also impaired and 
limited his capacity to maintain a meaningful personal 
relationship.  The veteran had poor concentration and was 
irritable.  His history of alcohol abuse was a separate 
entity which reduced the GAF score to 45.  

Additional VA medical records associated with the claims file 
in March 2002 show that the veteran was seen on numerous 
occasions for various maladies, including his PTSD, from 1998 
to 2001.  The reports do not include any significant clinical 
findings pertaining to his PTSD.  

A reply to an RO request for information from the Social 
Security Administration in April 2002 was to the effect that 
the veteran was not entitled to nor receiving Social Security 
disability benefits.  

In a statement received in December 2002, the veteran 
indicated that he was working part-time and was now seeking a 
70 percent evaluation for his service-connected PTSD.  

Analysis

The issue pertaining to the rating to be assigned the 
veteran's PTSD arises from an original claim for compensation 
benefits.  As held in AB v. Brown, 6 Vet. App. 35, 38, 
(1993), where the claim arises from an original rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation.  See also Fenderson v. 
West, 12 Vet. App. 119 (1999), which held that at the time of 
an initial rating, separate [staged] ratings may be assigned 
for separate periods of time based on the facts found.  

The pertinent criteria for rating mental disorders are as 
follows:  

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
.....  100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................  70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
...................  50

38 C.F.R. § 4.130 (2002).  

The material question at issue is whether the veteran has 
sufficient occupational and social impairment to disrupt his 
performance of occupational tasks to the extent set forth in 
the rating criteria described above for an evaluation in 
excess of the 50 percent currently assigned.  38 C.F.R. 
§ 4.130 (2002).  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  After reviewing the evidence of record, the Board 
concludes that the veteran's psychiatric disability picture 
more closely approximates the criteria for a 70 percent 
schedular rating from the initial grant of service 
connection.  

The records show that the veteran has difficulties in most 
areas of his life and is unable to establish and maintain 
effective relationships due to his PTSD symptoms.  While the 
veteran is able to perform the normal functions of daily 
living, including dressing, cleaning, and feeding himself, he 
has significant difficulties interacting with other people, 
including his own children.  The veteran also displays 
impaired impulse control manifested by an explosive temper.  
The veteran reported that he lost a job he had for 23 years 
primarily due to his angry outbursts and trouble dealing with 
authority.  On review of the evidentiary record, the Board 
finds that the veteran's symptoms are more closely analogous 
to that required for a 70 percent rating.  

Regarding a 100 percent rating, the evidence does not 
demonstrate total occupational and social impairment with 
symptoms such as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
Therefore a 100 percent rating is not justified.  
Furthermore, the veteran has indicated that he is 70 percent 
disabled; he is not contending that a 100 percent rating is 
in order.  Thus, he has been given the benefit he requested.


ORDER

An initial schedular evaluation of 70 percent, and no 
greater, for the veteran's service-connected PTSD is granted, 
subject to VA laws and regulation concerning payment of 
monetary benefits.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

